UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1133


JAMES E. PORCHIE,

                    Plaintiff - Appellant,

             v.

ALERE TOXICOLOGY SERVICES, INC.,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at Big
Stone Gap. James P. Jones, Senior District Judge. (2:20-cv-00022-JPJ-PMS)


Submitted: March 15, 2022                                         Decided: March 31, 2022


Before AGEE and HARRIS, Circuit Judges, and FLOYD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


ON BRIEF: Timothy W. McAfee, MCAFEE LAW FIRM, PLLC, Big Stone Gap, for
Appellant. Jason P. Bloom, HAYNES AND BOONE LLP, Dallas, Texas; R. Lucas Hobbs,
Elizabeth Anne Bellamy, ELLIOTT LAWSON & MINOR, P.C., Bristol, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James E. Porchie appeals from the district court’s order granting Defendant’s Fed.

R. Civ. P. 12(b)(6) motion and dismissing his amended civil action. Porchie confines his

appeal to the dismissal of his negligence claim. We have reviewed the record and the

parties’ briefs and find no reversible error in the district court’s determination that Porchie

failed to state a claim under Virginia law for negligence based on his failure to plead

actionable damages. Accordingly, we affirm the district court’s order on this basis.

Porchie v. Alere Toxicology Servs., Inc., No. 2:20-cv-00022-JPJ-PMS (W.D. Va. Jan. 22,

2021). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                              2